Title: General Orders, 4 March 1776
From: Washington, George
To: 

 

Head Quarters, Cambridge, March 4th 1776
Parole Hooper.Countersign, Allen.


The Flag on Prospect-hill, and that at the Laboratory, on Cambridge Common, are ordered to be hoisted only upon a General Alarm; of this the whole Army is to take particular notice, and immediately upon those Colours being displayed, every Officer and Soldier, must repair to his alarm post—This is to remain a standing order, until the Commander in Chief shall please to direct otherwise.
The several Surgeons, of the Hospitals at Cambridge, and every regimental Surgeon in the left, and centre divisions of the army, are directed to meet at five O’Clock this evening, at Brown’s Tavern in Cambridge, to take directions from the Director General of the hospital, relative to the immediate disposition of their sick, and in what manner they, and their Mates are to be posted.
The College to be forthwith appropriated to the reception of the regimental sick, and such as may be wounded—That suitable Barracks at Prospect-hill, or any other part of the Camp, which the Director General of the hospital shall advise, be got in immediate readiness for the reception of at least, one hundred wounded, in case of need, and such a number of men, as he may think sufficient, be ordered to assist in carrying wounded men to the hospital—Hand-barrows, and other proper means to be provided for their removal.
